Title: Thomas Jefferson to Arthur S. Brockenbrough, 14 July 1819
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


          
            Dear Sir
             Monticello July. 14. 19.
          
          I have been detained by the indisposition of one of my grandaughters who was to accompany me. she is better but will not be strong enough to proceed till tomorrow, if then. in the mean time I have recieved a letter from mr Appleton informing me that after making his draughts on mr Hollins and sealing his letters, the vessel being delayed a little longer, the he was obliged to advance a further sum of 42. D 10 C to Mr Michael Raggi, not included in his bill of exchange, and he requests that we will remit that sum on his acct of to Thomas Perkins of Baltimore, his brother in law and correspondent, and charge the same to Michael Raggi: to whom he writes the inclosed letter on the subject. I believe the best way would be to inclose it to mr Perkins in bills of the Virginia or Farmer’s bank, added adding to it the discount of that place on our bills which I believe is about 5. per cent. say 45.D. as fractions cannot be remitted
          If M. Michael should be sufficiently advanced in his carving of a leaf to judge of it’s success by tomorrow morning, I would ride up in the morning to see it. but presuming he cannot be so advanced I shall not go unless you advise me otherwise. I salute you with great esteem & respect
          
             Th: Jefferson 
          
        